Title: John Adams to Mathew Robinson Jr., 4 Mar. 1786
From: Adams, John
To: Robinson, Mathew, Jr.


          
            
              Sir
            
            

              Grosvenor Square

               March 4th 1786
            
          

          Among all the Pamphlets which have been written Since the Peace I
            cannot recollect One, before the Address to the Landed Interest &c—which did not
            appear to me to be written with an express Intention to deceive the Nation by concealing
            Some real danger or holding out Some false hope, in order to recommend One Candidate for
            the Ministry, or Surpress another. You will not be Surprized at the Impression it has
            made upon me, when I Confess to you, that though I admire the Candour & Wisdom
            which appear in it, in General. I am extreamely hurt by certain Passages
            which relate to my own Country
          If it is a fact that the Sciences arose in the East and have
            travelled Westward, this was probably a mere accident not arising from any necessary
            cause in Nature; and ought not to discourage the Friends of human Improvements from
            indeavouring to Propogate them Northward, and Southward, and Eastward, too as well as
            Westward. Those whose Minds were turned lately to America, by Such an Idea only—may be
            as easily diverted from it: But he who Considers a vast Continent unpeopled, with Every
            advantage of Clymate, Soil, and Situation, for the Accommodation of human Life and the
            Enjoyment of Liberty, Arts, Sciences and Commerce; where Despotism and Superstition have
            not yet established their Thrones, if he has any degree of Philanthropy or Philosophy
            will be anxious that Virtue may be there preserved and no Improper Principles or
            Education Introduced
          That Independance was neither sought nor desired, but was forced
            upon America is very true. She was happy in her Liberty and desired no more. She was not
            yet Smitten with the Charms of Ambition and Avarice enough to think of Wading in Blood
            to Obtain them there is nevertheless with Submission, neither “Sense nor Reason” in the
            Saying that Independance has come too soon by a Century on that Country. In a Century,
            according to Every Principle of Population there will be an Hundred Millions of free
            Inhabitants, a Number that upon Such a Revolution must have crumbled into twenty
            different Nations and it would have Cost every two or three of them as long a War to
            have Settled the disputes amongst them as it has to Seperate them from Great Britain—In
            Such a case they would have been Infinitely more perplexed and Embarrassed, than they
            are Now. Such Enormous Masses of Mankind are not to be managed. What is Still worse
            British Governments would in twenty Years more have introduced Manners and Habits which
            would have been incureable and a revolution after that Period would have only
            Substituted One System of Vice Folly and Tyranny for another, the appearances of
            Perplexity and Embarrassment to which you allude arise from Causes which are not known
            and would not be beleived in this Country— The first is a Preference of Liberty to
            Commerce, the 2d
            Second is an aversion to hurt the Commerce Revenue and the Power of Great
            Britain.—they know the nature of a Free Government too well to give an unlimited
            Sovereignty to a Body constituted as Congress is. they are justly apprehensive that
            Aristocracies or Still worse Governments would Grow out of it. Unlimited Powers to that
            Senate would Soon remove the Difficulties from their Commerce: But enjoying every
            necessary and Comfort of Life from their Agriculture, they had rather their Commerce
            Should Labour, than their Liberty be endangered.—All their difficulties Arise from the
            mistaken Policy of G–Britain. these might easily be removed by Measures of Retaliation
            and by transfering their Trade from England to France Germany and other Nations of
            Europe. they are loth to do this with out an apparent necessity, Time may improve the
            Confederation as well as the Seperate Constitutions, but there is as much order at
            Present as in any Country I know: and Why Should they Hazard the Principles of Liberty
            from an Impatience to Grow Suddenly Rich—?
          You are apprehensive that they may find it difficult to discharge
            or Support their Debt. it would be easy to demonstrate that they are able to discharge
            the last farthing of it in ten Years. Principle and Interest. Nay from the best
            Information from all the Principle States, and from the Measures already taken and now
            taking there is not a doubt but that it will be done.—and what a Phenomenon will that
            People be without a Debt and almost without a Tax,—for the Charges of Government are not
            in that Country as they are in this
          you ask Whether the Dependance & Friendship of the 13
            states, are not turnd into a violent Enmity and Aversion!—I answer with the Utmost
            Sincerity they are not.—On the Contrary it is the ardent Wish of that Country to Live in
            Friendship with this. and they have a Great Reluctance to entering into Closer
            Connections Commercial or Political with France Spain & Holland, because they do
            not wish to See England humbled and depressed in the manner they know She must be. if
            they Should take a part against her. they will try to persuade this Country to see and
            Pursue her own Interests: But if neither they nor you can open her eyes, they will as
            they ought to look out for themselvs and it is in their Power to take such measures for
            encouraging their own Manufactures and Navigation, and to Enter into Such Commercial
            Treaties with other Powers, as would never be recovered by G–B—Leaving all Political
            Arrangements out of the Question
          My Fellow Citizens, since the Peace—desirious of Enjoying its
            Blessings in tranquility have made but little Noise at home or abroad after so long an
            Exertion they had need of repose. their time and thoughts have been employed in
            repairing the Ravages of War, and I have the pleasure to assure you from the best
            Authorities, that their Labours have had such success as to have repaired and rebuilt
            their Burnt Towns in a more commodious and Beautifull manner than before their
            destruction, repaird their Fences, and replaced their Stocks upon their Plantations,
            revived their Fisheries and their Manufactures of Pot Ash—pursued the Commerce in
            Peltries, and in various other Ways reestablished the Conveniences of Life at the same
            time that they have been able to remit to England immense quantities of the Produce of
            their Agriculture. that Industry which for three years past has been exerted in
            reparation will in future be employed in Production, and the Exports will Increase with
            a rapidity beyond the expectations of Europe.
          I shall not Controvert your Applauses of Ireland: but it should be
            remembered that Irish Liberty as well as Dutch Liberty has been purchased with American
            Blood and that Whatever She has done resembling What is delivered down to Us of Ancient
            Greece and Rome, she Learnd from American Precept and Example. I respect and Esteem
            Ireland as much as any Friend She has: but I will venture to Say that She will no longer
            be usefull to England if America is made hostile. America has and must have from various
            Causes great Influence in Ireland and Holland, and England may depend upon the Enmity of
            the Latter and cannot depend upon the friendship of the former—if America Should be
            driven into the defensive Alliance of France Spain and Holland. there is Indeed a new
            order of things arisen in the World, Which British Statesmen do not Comprehend. they
            turn their Eyes willfully from it: but twenty years time will force it upon their
            Observation and their Feelings—if it is not attended to now, the British Empire never
            saw a more critical moment than this—Salvation I beleive to be now in her Power, but if
            neglected only two years, it will be lost in my opinion forever—
          
            March 20th. 1786
          
          The two preceeding Sheets I had written on the 4th of this Month and delayed to proceed till I should have
            your answer to my Letter of the 2d.—this Morning Mr Partridge called upon me with your favour of the 18th full of the Wisest sentiments Your Letters to me will never
            be too long, I will take an early opportunity to answer this more Particularly—the
            Removeall of every Obstacle to a sincere and Lasting Friendship between England and
            America is the only public measure which according to my feeble Sight; is
            necessary to the lasting Peace, Liberty and Safety of my Country and which consequently
            engrosses my attention. I can Say with truth and Sincerity that it will not be the fault
            of me or my Constituents if it is not accomplished
          I am Sir with Great Esteem— / yours &c &c—
          
            
              
            
          
        